 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.92


AMENDMENT AGREEMENT


This Amendment Agreement (this “Agreement”), dated as of October 23, 2008 is
entered into by and between Imaging Diagnostic Systems, Inc., a Florida
corporation (the “Company”) and Whalehaven Capital Fund Limited (“Whalehaven”,
or the “Holder”).


WHEREAS, the Company and the Holder are parties to that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated August 1, 2008, pursuant to
which the Company issued to the Holder a 8% Senior Secured Convertible
Debentures due, subject to the terms therein, August 1, 2009 (the “Debenture”)
with an aggregate principal amount of $400,000, and warrants to purchase Common
Stock (the “Warrant”);


WHEREAS, the Company and the Holder have agreed to (i) include a floor to the
conversion price of the Debenture equal to $0.013, subject to further adjustment
therein and (ii) abandon the Second Closing; and


WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings ascribed to such terms as set forth in the Purchase Agreement; and


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1. Adjustment of Conversion Price.  The Company and the Holder hereby agree to
adjust the Conversion Price to include a floor on the Conversion Price equal to
$0.013 per share, subject to further adjustment as set forth in the
Debenture.  As such, Section 4(c) of the Debenture is hereby deleted in its
entirety and replace with the following:
 
“Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to the lesser of (a) $0.019, subject to adjustment herein (the “Set
Price”) and (b) 80% of the average of the 3 lowest Closing Prices during the 10
Trading Days immediately prior to the applicable Conversion Date (subject to
adjustment herein) (the “Conversion Price”); provided, however, the Conversion
Price shall in no event be less than $0.013, subject to further adjustment
herein.”
 
2. Abandonment of Second Closing. The Company and the Holder hereby agree to
abandon the Second Closing as required pursuant to Section 2.1(b) of the
Purchase Agreement. All references to “Second Closing” and “Second Closing Date”
and “Second Closing Subscription Amount” shall be hereinafter disregarded and
the Holder shall have no further obligation to fund the Second Closing
Subscription Amount.
 
3. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Holders as of the date of
its execution of this Agreement:
 

 
1

--------------------------------------------------------------------------------

 



 
i. Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals.  This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
ii. No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby or thereby to which it is a party do not and will not: (i) conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
iii. Equal Consideration.  No consideration has been offered or paid to any
person to amend or consent to a waiver, modification, forbearance or otherwise
of any provision of any of the Transaction Documents.
 
iv. No Defaults.  No Event of Default has occurred and is continuing as of the
date hereof.
 

 
2

--------------------------------------------------------------------------------

 

v. Survival and Bring Down.  All of the Company’s representations and warranties
contained in this Agreement shall survive the execution, delivery and acceptance
of this Agreement by the parties hereto.  The Company expressly reaffirms that
each of the representations and warranties set forth in the Purchase Agreement,
continues to be true, accurate and complete in all material respects as of the
date hereof (except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remake and incorporate herein
by reference each such representation and warranty as though made on the date of
this Agreement.
 
4. Representations and Warranties of the Holders.  The Holder hereby makes the
representation and warranty set forth below to the Company as of the date of its
execution of this Agreement. The Holder represents and warrants that (a) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (b) this Agreement has been duly executed and delivered
by the Holder and constitutes the valid and binding obligation of the Holder,
enforceable against it in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
5. Public Disclosure.  On or before 9:30 am (NY time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to the Holder disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Holder in issuing any other
press releases with respect to the transactions contemplated hereby.
 
6. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Holders
under the Transaction Documents.  Notwithstanding the foregoing, this Agreement
shall be deemed for all purposes as an amendment to any Transaction Document as
required to serve the purposes hereof, and in the event of any conflict between
the terms and provisions of any other Transaction Document, on the one hand, and
the terms and provisions of this Agreement, on the other hand, the terms and
provisions of this Agreement shall prevail.


7. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders.


8. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 

 
3

--------------------------------------------------------------------------------

 

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided, however, that no party may assign this Agreement or the obligations
and rights of such party hereunder without the prior written consent of the
other parties hereto.


10. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


11. Fees and Expenses.  Except as expressly set forth herein, the Company shall
pay the fees and expenses of advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by the parties incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.


12. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.


13. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


14. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices in this Agreement shall be subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement.


15. Entire Agreement.  The Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.


[SIGNATURE PAGE FOLLOWS]

 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
 
IMAGING DIAGNOSTIC SYSTEMS, INC.
 


By:  /s/ Linda B. Grable
Name: Linda B. Grable
Title: Chief Executive Officer
 


 
********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDER FOLLOWS]

 


 
5

--------------------------------------------------------------------------------

 




[HOLDER’S SIGNATURE PAGE TO IMDS AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Whalehaven Capital Fund Limited
Signature of Authorized Signatory of Holder:  /s/ Brian Mazzella
Name of Authorized Signatory:  Brian Mazzella
Title of Authorized Signatory:  CFO




[SIGNATURE PAGES CONTINUE]
 

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------